Response to Arguments
Applicant's arguments have been considered but are not persuasive. Specifically, applicant argues that crystallization of the Boulineau reference does not occur at low temperatures and convoluted peaks are present.  This is not persuasive because Boulineau teaches annealing at a variety of temperatures such as up to 900°C which results in well-defined peaks including one at 21° (see Figure 2).   Further, the Examiner notes that the reference is cited for the general teachings described in the final rejection including the ability to control the crystal structure of the resultant active material which is taken to obviate the claimed active material as the claims lacks an established criticality (the claims are not considered to be reasonably commensurate in scope with the inventive example 3 of the specification to which applicant refers, see MPEP 716.02(d)).
Applicant argues the prior art does not teach the composition of the claimed embodiments, however, the Examiner notes that the independent claim does not require a particular active material composition.  The claim requires the use of a particular precursor material, but does not require that the active material is formed from that precursor material alone, and therefore the use of additional precursors, such as those disclosed by Boulineau (and their resultant crystal structures) are not in any way precluded from the claimed active material.  In any event, the use of the particular precursor is taught by the primary reference Toya et al. as applied in the rejection. 
Therefore, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723